Filed 7/28/21 In re Jaiden C. CA2/2
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has
not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                        SECOND APPELLATE DISTRICT

                                        DIVISION TWO


In re JAIDEN C., a Person                               B309544
Coming Under the Juvenile                               (Los Angeles County
Court Law.                                              Super. Ct. No. 20LJJP00149A)

LOS ANGELES COUNTY
DEPARTMENT OF CHILDREN
AND FAMILY SERVICES,

         Plaintiff and Respondent,

         v.

STEFANI D.,

         Defendant and Appellant.


      APPEAL from an order of the Superior Court of Los
Angeles County, Stephanie M. Davis, Juvenile Court Referee.
Affirmed.
      Patricia K. Saucier, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Rodrigo A. Castro-Silva, County Counsel, Kim Nemoy,
Assistant County Counsel, and Brian Mahler, Deputy County
Counsel, for Plaintiff and Respondent.

                            ******

      Appellant Stefani D. (mother) appeals from the juvenile
court’s custody order granting sole legal and physical custody
over her son, Jaiden C. (born 2018), to Jaiden’s father, Jordan C.
(father), after the court terminated dependency jurisdiction over
Jaiden. We affirm the order.

                         BACKGROUND
Detention and Welfare and Institutions Code section 300
petition
      The Los Angeles County Department of Children and
Family Services (the Department) received a referral on March 1,
2020, alleging physical abuse of Jaiden by mother. Los Angeles
County Sheriff’s Department deputies responded to a 911 call
reporting that mother had thrown Jaiden against a wall.
      The deputies told the Department’s social worker that
when they arrived at the home, maternal aunt Moraya P.
reported that she had heard her one-year-old nephew Jaiden
crying and went to mother’s bedroom to check on the child.
Mother repeatedly yelled at Jaiden to “[s]hut the fuck up!” She
then grabbed Jaiden by the shirt and tossed him against the
bedroom wall. Moraya saw Jaiden’s head hit the wall. The child
landed upside down and then vomited. Moraya attempted to
take Jaiden from mother and began arguing with mother about




                                 2
the child’s safety. Maternal aunt Danielle R. then entered the
room and removed Jaiden.
       Danielle R. told the deputies that before the incident, she
saw mother grab Jaiden by the arm and pull him upstairs while
the child was crying. She said mother often “manhandl[es]”
Jaiden and yells profanities at him. Shortly after mother went
upstairs, Danielle heard mother and Moraya arguing. Danielle
then went upstairs and removed Jaiden from the room. Danielle
reported that mother suffers from bipolar disorder, depression,
and ADHD, and does not take her prescribed medication.
       Jaiden was transported to the hospital for medical
attention. A forensic nurse examining Jaiden pointed out
bruising on Jaiden’s right eye; however, X-rays and a CT scan
revealed no injuries. Jaiden was diagnosed with a contusion to
the forehead and discharged.
       Moraya told the social worker that mother and father
shared custody of Jaiden and alternated weekly visits. Mother
was supposed to exchange custody of Jaiden with father on the
day of the incident, but she returned home with Jaiden and
appeared visibly upset. Moraya heard Jaiden crying and mother
yelling at him and entered mother’s bedroom to check on the
child. Mother repeatedly screamed at Jaiden to “[s]hut the fuck
up.” Mother then placed both hands under the child and “flipped
Jaiden into the air.” Jaiden somersaulted in the air and hit his
head against the bedroom wall. When Moraya sat Jaiden up, the
child vomited. Moraya attempted to remove Jaiden from mother
and began arguing with her about Jaiden’s safety. Danielle then
entered the room and removed Jaiden.
       Moraya told the social worker that mother is agitated much
of the time, frequently yells at Jaiden, and often grabs him by the




                                 3
arm and forces him to follow her. Moraya recounted another
incident that had occurred the previous month when mother hit
Jaiden with a pillow.
       Moraya expressed concern for Jaiden’s safety because of
mother’s mental health issues and frequent marijuana use. She
said mother had been diagnosed with bipolar disorder,
depression, and ADHD and was not compliant with her
medication. Moraya reported that mother smoked marijuana at
least 10 times a day. Moraya said she had no concerns about
Jaiden’s safety with father.
       Danielle told the social worker that on March 1, 2020,
Jaiden was crying, and mother was yelling at him to “shut up.”
Danielle picked Jaiden up to comfort him, but mother became
upset and shouted, “Stop that, that is why he’s like this.” Mother
then grabbed Jaiden by the arm and dragged him upstairs to her
bedroom. Danielle noted that mother often pulls and drags
Jaiden around the house. After mother took Jaiden upstairs, the
child continued to cry, and mother continued to scream at him.
Mother walked in and out of her bedroom several times,
slamming the door shut each time she exited the room. Danielle
went upstairs to check on Jaiden and saw Moraya attempting to
take Jaiden from mother. Danielle entered mother’s bedroom
and removed Jaiden. Mother became “manic” and yelled at
everyone. The maternal grandmother then intervened and told
mother to leave the home.
       Danielle also expressed concern for Jaiden’s safety. She
reported that approximately one month prior, mother became
frustrated with Jaiden’s crying and used a neck pillow to hit the
child several times. When confronted, mother initially denied
hitting Jaiden. She later admitted doing so but said she did not




                                4
hit him very hard. Danielle reported that mother smoked
marijuana but did not appear to be using any other drugs.
Danielle said she had no concerns about Jaiden’s safety with
father.
       The maternal grandmother told the social worker that she
went to mother’s bedroom when she heard mother and Moraya
arguing. Moraya told the maternal grandmother that mother
had thrown Jaiden against the wall. Mother initially claimed she
threw Jaiden onto the bed. When Moraya accused mother of
lying, mother then stated, “I didn’t throw him that hard.” The
maternal grandmother told mother that she needed to treat her
mental health issues, because mother was too rough with Jaiden.
She then asked mother to leave the home and would not allow
mother to take Jaiden out of the home.
       Mother told the social worker that she did not know why
she had been arrested. She then gave several different versions
of the March 1, 2020 incident. Mother first stated that Jaiden
was having a tantrum and that she “popped” him on the thigh
with an open hand to calm him down. Jaiden continued to cry
and then threw up on the bed sheets. Mother lifted the sheets off
the bed while Jaiden was lying on them, and the child rolled
against the wall but did not hit the wall. Mother accused
Moraya, who entered the room as mother was removing the
sheets, of exaggerating. Mother told the social worker: “I did not
hurt him. I’m gonna have his dad keep him. I don’t have the
patience.” Mother said she could not handle Jaiden’s screaming.
“I can’t do it. I want his dad to take him. I don’t want to hurt
him.”
       Mother then changed her account of the incident. She told
the social worker that Jaiden was lying face up on the bed and




                                5
that mother had grabbed him by the leg to pull him closer to her
when Moraya entered the room.
      Mother then gave a third version of the incident, stating
she was changing the bedsheets because Jaiden had urinated on
them. According to mother, she was removing the bedsheets
while Jaiden was lying on them at the time Moraya entered the
room.
      When the social worker asked mother about the incident
with the neck pillow, mother appeared annoyed and said the
pillow was soft. Mother then admitted hitting Jaiden with the
pillow because he was crying and would not stop. Mother said
she had been diagnosed with bipolar disorder, depression, and
ADHD. She said she did not take any medication but saw a
therapist “here and there” as needed. Mother admitted smoking
marijuana daily but claimed she did so only while Jaiden was
asleep.
      The social worker conducted an in-person interview with
father, who denied any history of domestic violence or mental
health issues. Father said he had a 2014 arrest for marijuana
possession that was subsequently expunged. He admitted to
current marijuana use but said he was trying to stop.
      Father told the social worker that he was surprised to learn
that mother had physically abused Jaiden because he had never
witnessed any prior abuse by mother. Father stated he was
willing and able to care for Jaiden.
      The Department filed a petition on Jaiden’s behalf under
Welfare and Institutions Code1 section 300, subdivisions (a) and


1     All further statutory references are to the Welfare and
Institutions Code.




                                6
(b), alleging that mother had physically abused Jaiden by
throwing him against a wall, causing the child to strike his chest
and forehead against the wall and vomit. The petition further
alleged that on prior occasions, mother struck Jaiden on the thigh
with her hand, hit him with a pillow, pulled on his arm, and
dragged him around. The petition alleged that mother’s physical
abuse, mental and emotional problems, and current abuse of
marijuana endangered Jaiden’s physical health, safety, and well-
being; created a detrimental home environment; and placed
Jaiden at risk of serious physical harm.
       Mother and father were both present at the March 4, 2020
detention hearing at which the juvenile court found father to be
Jaiden’s presumed father. The court ordered Jaiden detained
from mother and released to father and accorded mother
monitored visits three times a week for three hours per visit.
Jurisdiction and disposition
       In its April 2020 jurisdiction/disposition report, the
Department informed the juvenile court that it had made several
unsuccessful attempts to contact mother.
       Father told the dependency investigator during an April 16,
2020 interview that he was conflicted about the abuse allegations
against mother. He had never seen mother verbally or physically
abuse Jaiden, and the child always seemed happy to leave with
mother during custody exchanges.
       Moraya informed the dependency investigator that she had
been subpoenaed as a witness in a criminal case against mother
as a result of the March 1, 2020 incident. The dependency
investigator confirmed that a felony child abuse case had been
filed against mother and that a criminal protective order had
been issued protecting Jaiden from mother.




                                7
      Moraya told the investigator about another incident that
had occurred in the past while the family was dining out. Mother
took Jaiden repeatedly to the restroom to spank him because he
was fussy and crying. A bystander came to the family’s table and
asked whether mother was abusing Jaiden.
      Danielle told the dependency investigator during an
April 15, 2020 interview that mother frequently yelled at Jaiden
and called him names. Danielle reported that her own child had
seen mother pin Jaiden down in his crib and hit him repeatedly
with a neck pillow.
      The maternal grandmother stated that mother had been
verbally aggressive toward Jaiden since his birth and that
mother often screams at the child and calls him names. The
maternal grandmother said she encouraged mother to enroll in a
parenting program and offered to pay for the program, but
mother had refused.
      The maternal grandmother, Danielle, and Moraya all
reported that mother had struggled with mental health issues for
many years, had been diagnosed with bipolar disorder, and had
been prescribed psychotropic medication. Mother did not take
the medication because she did not like the way it made her feel
and said she preferred to self-medicate with marijuana. The
maternal grandmother, Danielle, and Moraya confirmed that
mother uses marijuana. Danielle and Moraya reported that
mother smoked marijuana while caring for Jaiden. Jaiden’s
medical records indicated that he suffers from asthma and uses
an inhaler as needed.
      A last minute information for the court dated November 20,
2020, included a copy of a March 3, 2020 criminal protective
order protecting Jaiden from mother. The protective order stated




                               8
that mother could have peaceful contact with Jaiden if allowed
under any subsequently issued family, juvenile, or probate court
order.
       The Department recommended that the juvenile court
terminate jurisdiction, noting that Jaiden had been in father’s
care, with no concerns, since inception of the case. The
Department further noted that mother had no stable housing and
that her transient lifestyle could be detrimental to Jaiden’s well-
being.
       Both parents were present at the December 2, 2020
adjudication hearing, at which the juvenile court sustained the
allegations of the section 300 petition2 and ordered Jaiden

2      The sustained allegations state: “The child Jaiden [C.]’s
mother, Stefani [D.], physically abused the child by grabbing the
child’s shirt and throwing the child against the wall causing the
child’s forehead and chest to hit the wall causing the child to
vomit. The mother struck the child’s thigh with the mother’s
hand. On a prior occasion, the mother struck the child with a
pillow. On prior occasions, the mother pulled the child’s arm. On
prior occasions, the mother dragged the child. Such physical
abuse was excessive and caused the child unreasonable pain and
suffering. The physical abuse of the child by the mother
endangers the child’s physical health, safety and well-being,
creates a detrimental home environment and places the child at
risk of serious physical harm, damage, physical abuse and failure
to protect.” (Counts a-1 and b-1.)
      “The child Jaiden [C.]’s mother, Stefani [D.], has mental
and emotional problems, including a diagnosis of Bipolar
Disorder, Depression and ADHD, which renders the mother
incapable of providing regular care for the child. On prior
occasions, the mother failed to take the mother’s psychotropic
medication as prescribed and failed to consistently participate in
mental health services. Such mental and emotional problems on




                                 9
removed from mother’s custody and placed with father under the
Department’s supervision.
Termination of jurisdiction and custody order
      On December 7, 2020, the juvenile court terminated
jurisdiction over Jaiden and issued a custody order granting
father full physical and legal custody over Jaiden. The order
accords mother monitored visits three times a week for three
hours.
      This appeal followed.

                          DISCUSSION
I.   Applicable law and standard of review
     “When the juvenile court terminates its jurisdiction over a
dependent child, section 362.4[3] authorizes it to make custody

the part of the mother endangers the child’s physical health and
safety and places the child at risk of serious physical harm,
damage, and danger.” (Count b-2.)
      “The child Jaiden [C.]’s mother, Stefani [D.], has a history
of substance abuse and is a current abuser of marijuana, which
renders the mother incapable of providing regular care and
supervision of the child. On prior occasions, the mother
possessed, used, and was under the influence of marijuana while
the child was in the mother’s care and supervision. The child is
of such a young age as to require constant care and supervision
and the mother’s substance abuse interferes with providing
regular care and supervision of the child. The mother’s substance
abuse endangers the child’s physical health and safety, creates a
detrimental home environment, and places the child at risk of
serious physical harm, damage, and danger.” (Count b-3.)
3    Section 362.4 states in relevant part: “If the juvenile court
terminates its jurisdiction over a minor who has been adjudged a
dependent child of the juvenile court prior to the minor’s




                                10
and visitation orders that will be transferred to an existing
family court file and remain in effect until modified or terminated
by the superior court.” (In re Roger S. (1992) 4 Cal.App.4th 25,
30.) “When making a custody determination in any dependency
case, the court’s focus and primary consideration must always be
the best interests of the child.” (In re Nicholas H. (2003) 112
Cal.App.4th 251, 268.)
       We review a juvenile court’s custody order for abuse of
discretion. (Bridget A. v. Superior Court (2007) 148 Cal.App.4th
285, 300.) Under this standard, a reviewing court may not
disturb the custody order “‘“unless the trial court has exceeded
the limits of legal discretion by making an arbitrary, capricious,
or patently absurd determination [citations].”’” (In re
Stephanie M. (1994) 7 Cal.4th 295, 318 (Stephanie M.).)
II.    No abuse of discretion
       The record discloses no abuse of discretion by the juvenile
court. While Jaiden was in mother’s care, mother was verbally
and emotionally abusive toward him, frequently screaming and
swearing at him and calling him names. Mother also physically
abused Jaiden, hitting him repeatedly with a pillow when he
would not stop crying, dragging him by the arm around the
house, and striking him on the thigh with her hand. A maternal
aunt saw mother throw Jaiden against a bedroom wall, resulting


attainment of the age of 18 years, and . . . an order has been
entered with regard to the custody of that minor, the juvenile
court on its own motion, may issue . . . an order determining the
custody of, or visitation with, the child. [¶] . . . Any order issued
pursuant to this section shall continue until modified or
terminated by a subsequent order of the superior court. . . .”
(§ 362.4, subds. (a), (b).)




                                 11
in a contusion to Jaiden’s forehead and bruising to his eye, a
criminal child abuse case against mother, and a protective order
prohibiting mother from having contact with Jaiden unless
authorized by a subsequent court order.
       Mother had unresolved mental health issues and refused to
take her prescribed psychotropic medication. (See In re Travis C.
(2017) 13 Cal.App.5th 1219, 1226-1227 [mother’s choice to not
consistently treat her mental illness placed children at
substantial risk of serious physical harm].) Mother also abused
marijuana while caring for Jaiden. Her substance abuse
presumptively places Jaiden, a child of tender years, at
substantial risk of serious physical harm. (In re Drake M. (2012)
211 Cal.App.4th 754, 766 [parent’s substance abuse is prima facie
evidence of substantial risk to children of tender years who
require adequate supervision].) Finally, mother told the
Department’s social worker that she did not want Jaiden and
preferred to have father care for him.
       Mother does not challenge the order granting father sole
physical custody of Jaiden, nor does she challenge the juvenile
court’s jurisdictional findings. Those findings, and the evidence
supporting them, also support the juvenile court’s finding that
mother should not be granted joint legal custody allowing her to
make decisions concerning Jaiden’s health, education, and
welfare.
       Mother’s claim that the “totality of the circumstances” show
it was not in Jaiden’s best interests to grant father sole legal
custody amounts to a request that we reweigh the evidence in her
favor. We have no authority to do so, and we cannot substitute
our judgment for that of the juvenile court. (Stephanie M., supra,
7 Cal.4th at pp. 318-319.)




                                12
                        DISPOSITION
      The order according father sole legal and physical custody
of Jaiden is affirmed.


                                    ________________________
                                    CHAVEZ, J.

We concur:


________________________
LUI, P. J.


________________________
ASHMANN-GERST, J.




                               13